UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment #1 x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedDecember 31, 2011 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:None COLORADO CERAMIC TILE, INC. (Exact name of registrant as specified in its charter) Colorado 84-1307164 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4151 E. County Line Rd. Centennial, CO 80122 (Address of principal executive offices, including Zip Code) 303-721-9198 (Issuer’s telephone number, including area code) (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 8,125,000 shares of common stock as of February 10, 2012. Explanatory Note for Amendment 1: This amendment 1 to our Quarterly report only furnishes the XBRL presentation not filed with the original 10Q filed on February 15, 2012. No other changes revisions or updates were made to the original filing. Table of Contents PART I Item 1. Financial Statements COLORADO CERAMIC TILE, INC. FINANCIAL STATEMENTS (Unaudited) Quarter Ended December 31, 2011 1 Table of Contents COLORADO CERAMIC TILE, INC. Financial Statements TABLE OF CONTENTS Page FINANCIAL STATEMENTS Balance sheets 3 Statements of operation 4 Statements of cash flows 5 Notes to consolidated financial statements 7 2 Table of Contents COLORDO CERAMIC TILE, INC. BALANCE SHEETS June 30, 2011 Dec. 31, 2011 (Unaudited) ASSETS Current assets Accounts receivable $ $ Inventory Total current assets Deposits Fixed assets - net Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Bank overdraft $ $ Accounts payable Notes payable - current Accrued interest payable Total current liabilities Long term liabilities Notes payable - Total long term liabilities - Total Liabilities Stockholders' Equity Preferred stock, $.001 par value; 10,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 8,125,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 3 Table of Contents COLORDO CERAMIC TILE, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended Dec. 31, 2010 Dec. 31, 2011 Dec. 31, 2010 Dec. 31, 2011 Sales (net of returns) $ Cost of goods sold Gross Profit Operating expenses: Depreciation General and administrative Gain (loss) from operations ) ) Other income (expense): Gain on debt relief - - Interest expense ) Income (loss) before provision for income taxes ) ) Provision for income tax - Net income (loss) $ ) $ $ ) $ Net income (loss) per share (Basic and fully diluted) $ ) $ $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements. 4 Table of Contents COLORADO CERAMIC TILE, INC. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Six Months Ended Ended Dec. 31, 2010 Dec. 31, 2011 Cash Flows From Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation Accounts receivable ) Inventory ) ) Bank overdraft ) Gain on debt relief - ) Accrued payables Net cash provided by (used for) operating activities ) ) Cash Flows From Investing Activities: - - Net cash provided by (used for) investing activities - - (Continued On Following Page) The accompanying notes are an integral part of the financial statements. 5 Table of Contents COLORADO CERAMIC TILE, INC. STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Six Months Six Months Ended Ended Dec. 31, 2010 Dec. 31, 2011 Cash Flows From Financing Activities: Notes payable - borrowings Notes payable - payments ) ) Sales of common stock - Net cash provided by (used for) financing activities Net Increase (Decrease) In Cash - Cash At The Beginning Of The Period - - Cash At The End Of The Period $ $
